Title: Thomas Jefferson to James Smith (of Baltimore), 3 April 1818
From: Jefferson, Thomas
To: Smith, James (of Baltimore)


                    
                        Monticello
Apr. 3. 18.
                    
                    Th Jefferson presents his compliments to mr Smith and his thanks for the papers he has been so kind as to send him on the subject of vaccination. were he 20. or 30 years younger he should join with zeal in so good a work as that proposed by mr Smith, but time tells him he has nothing to do with new undertakings, and nature calls for tranquility and repose. he salutes mr Smith with respect.
                